“EXECUTION VERSION”





EXHIBIT 10.1



SETTLEMENT AGREEMENT

          THIS AGREEMENT (the “Agreement”) is entered into on this 31st day of
May, 2007 by and among New Millennium Capital Partners II, LLC, AJW Partners,
LLC, AJW Offshore, Ltd. and AJW Qualified Partners LLC, each being funds managed
by entities that are wholly owned subsidiaries of The NIR Group, LLC
(collectively “NIR”), and Admiralty Holding Company, Inc., Admiralty Corporation
and Admiralty Marine Operations, Ltd. (collectively, the “Companies”), G. Howard
Collingwood and Walter S. Cytacki:



WITNESSETH:



          WHEREAS Admiralty Holding Company, Inc. (“AHC”), formerly known as
Ruby Mining Company, is a publicly traded holding company with no operations of
its own.

           WHEREAS Admiralty Corporation (“Admiralty Corp.”) and Admiralty
Marine Operations, Ltd. (“AMO”) are wholly owned subsidiaries of AHC, in the
business of conducting search and salvage operations in Caribbean and United
States waters.

          WHEREAS, AMO has been the record owner of an ocean-going vessel named
the R/V New World Legacy (the “Ship”), a 110 foot vessel designed and outfitted
for the purpose of locating and recovering shipwrecks in the Caribbean.

          WHEREAS, the Ship is registered in the Jamaican Boat Registry in the
name of AMO with an assigned official Jamaican Registry Number of JMR04004
(“Jamaican Ship Registry”).

          WHEREAS G. Howard Collingwood (“Collingwood”) is an officer of each of
the Companies and a director of AHC and AMO.

1

--------------------------------------------------------------------------------



“EXECUTION VERSION”



          WHEREAS Walter S. Cytacki (“Cytacki”) is an owner of certain shares of
AHC. WHEREAS, all defined terms in the NIR Loan Documents (defined below) are
incorporated herein by reference.

          WHEREAS, on or about June 23, 2005, AHC and NIR entered into a
Securities Purchase Agreement providing for, among other things, the terms under
which NIR would purchase from AHC callable secured convertible notes in the
aggregate principal amount of $2,500,000 in three tranches; and WHEREAS, Under
the terms of a series of four Callable Secured Convertible Notes dated June 23,
2005 (the “June 2005 Notes”), AHC is indebted to NIR for the principal sum of
$850,000.00, on which interest accrues at the rate of 8.0% per annum, payable
quarterly.

          WHEREAS, On or about June 23, 2005, NIR and the Companies entered into
a Security Agreement (the “Security Agreement”) under the terms of which the
Companies granted to NIR, as security for payment of the June 2005 Notes, a
security interest and first lien upon, an unqualified right to possession and
disposition of, and a right of setoff against (the “Security Interest”) all of
the Companies’ right, title and interest in and to certain collateral, including
all of the Companies’ goods (specifically including boats and ships and
documents of title representing same), inventory, contract rights and general
intangibles, receivables, instruments and chattel paper, etc., subject only to
an unrecorded first lien against the Ship in favor of Cytacki and Collingwood as
security for four promissory notes, which NIR expressly took notice of and
acknowledged in the Security Agreement at Schedule C.

          WHEREAS, the Security Agreement contains a provision in Section 12
that makes, constitutes, and appoints NIR as the true and lawful attorney in
fact to, among other things at any time, or from time to time, to do all acts
and things which NIR deems necessary to protect,

2

--------------------------------------------------------------------------------



“EXECUTION VERSION”



preserve and realize upon the Collateral, the NIR Notes, and the Warrants,
including the ability to demand, collect, receipt for, compromise, settle and
sue for monies due in respect of the Collateral (the “Attorney in Fact Powers”).

          WHEREAS, Under the terms of a series of four Callable Secured
Convertible Notes dated September 28, 2005 (the “September 2005 Notes”), AHC is
indebted to NIR for the principal sum of $800,000.00, on which interest accrues
at the rate of 8.0% per annum, payable quarterly.

          WHEREAS, Under the terms of a series of four Callable Secured
Convertible Notes dated December 21, 2005 (the “December 2005 Notes”), AHC is
indebted to NIR for the principal sum of $850,000.00, on which interest accrues
at the rate of 8.0% per annum, payable quarterly.

          WHEREAS, On or about September 28, 2006, the Companies and NIR
concluded a financing transaction as a part of which AHC and NIR entered into a
Securities Purchase Agreement providing for, among other things, the terms under
which NIR would purchase from AHC secured convertible notes in the aggregate
principal amount of $600,000.00 in a single tranche.

          WHEREAS, Under the terms of a series of four Callable Secured
Convertible Notes dated September 28, 2006 (the “September 2006 Notes”), AHC is
indebted to NIR for the principal sum of $600,000.00, on which interest accrues
at the rate of 8.0% per annum, payable quarterly.

          WHEREAS, Under the terms of the Security Agreement, the Security
Interest previously granted by the Companies to NIR in the Security Agreement as
security for repayment of the

3

--------------------------------------------------------------------------------



“EXECUTION VERSION”



June 2005 Notes, the September 2005 Notes, and the December 2005 Notes also
stood as security for repayment of the September 2006 Notes.

           WHEREAS, NIR filed a financing statement with the Secretary of State
of Colorado on November 18, 2005.

           WHEREAS, As further security for the Companies’ obligations under the
NIR Notes, Collingwood executed and delivered to NIR a Guaranty and Pledge
Agreement dated as of June 23, 2005 (the “Pledge Agreement”), pursuant to the
terms of which, Collingwood delivered to NIR the certificates representing the
shares of common stock of AHC currently owned by Collingwood, along with a stock
transfer power executed in blank, to be held by NIR.

           WHEREAS, As of May 4, 2007, the current principal balances due on the
June 2005 Notes, the September 2005 Notes, the December 2005 Notes and the
September 2006 Notes (collectively, the “NIR Notes”) are as follows:

  (a)  June 2005 Notes: $948,836.45 which includes $121,336.45 in interest; 
(b)  September  2005  Notes:  $901,172.59,  which includes  $101,172.59 in
interest;  (c)  December 2005 Notes: $946,131.51, which includes $96,131.51 in
interest;  (d)  September  2006  Notes:  $627,879.45,  which includes 
$27,879.45 in interest. 


           WHEREAS, AHC has defaulted on interest payments due under the NIR
Notes and each of the NIR Notes are in default.

           WHEREAS, in the Security Agreement, it acknowledges that the
Companies granted to Cytacki and Collingwood a first-priority lien against the
Ship as security for the following obligations (collectively, the “C&C Notes”)
incurred in connection with AHC’s acquisition of the Ship:

4

--------------------------------------------------------------------------------



“EXECUTION VERSION”



          (a)           A promissory note to Collingwood dated March 31, 2004,
in the principal amount of $128,958.83, bearing interest at the rate of 6.75%
per annum, with a term of 84 months; (b) A promissory note to Cytacki dated
October 28, 2004, in the principal amount of $25,000.00, bearing interest at the
rate of 6.75% per annum, with a term of 84 months; (c) A promissory note to
Cytacki dated September 27, 2004, in the principal amount of $25,000.00, bearing
interest at the rate of 6.75% per annum, with a term of 84 months; and (d) A
promissory note to Cytacki dated March 31, 2004 in the principal amount of
$150,000.00, bearing interest at the rate of 6.75% per annum, with a term of 84
months.

          WHEREAS, the security interest of Collingwood and Cytacki in the Ship
is referenced in an attached Exhibit A to each of the C&C Notes.

          WHEREAS, On April 12, 2007, AHC filed with the SEC a report on Form
8-K regarding its suspension of operations and the disposition of the Ship.

          WHEREAS, In the April 8-K, AHC reported that Cytacki and Collingwood
had taken immediate possession of the Ship, and that the Companies, Cytacki and
Collingwood entered into a settlement agreement on April 11, 2007, under the
terms of which the Companies conveyed the Ship to Cytacki and Collinwood in
settlement of the Companies obligations under the C&C Notes, which totaled
$393,560.61 in order to avoid a clear and present danger to the Ship.

          WHEREAS, the Companies’ sale or disposition of all to substantially
all of their assets described herein constitutes an additional Event of Default
under the NIR Notes.

          WHEREAS, the April 11, 2007 settlement agreement between the
Companies, Collingwood, and Cytacki was entered into in order to avoid a clear
and present danger to life limb and property, provide for funds to comply with
orders of local maritime and law

5

--------------------------------------------------------------------------------



“EXECUTION VERSION”



enforcement, and to extinguish notes payable by the Companies to Collingwood and
Cytacki after official notice to NIR.

           WHEREAS, On or about May 4, 2007, NIR brought an action in the
Superior Court of Fulton County, Georgia, Civil Action No. 2007CV13363 (the
“Lawsuit”), alleging certain claims against the Companies and Cytacki and
Collingwood (the “Individual Defendants”), including foreclosure of lien and
fraudulent transfer claims, and seeking a variety of equitable relief, including
a temporary restraining order, a preliminary injunction and appointment of a
receiver.

           WHEREAS, On May 4, 2007, the Court entered an temporary restraining
order (“TRO”) without a hearing or prior notice to the Companies or the
Individual Defendants, enjoining the Companies and Individual Defendants from
removing from the United States waters or transferring to any party the Ship;

           WHEREAS, the Companies and Collingwood and Cytacki responded to the
injunction requests in the Lawsuit disputing that NIR is entitled to the
possession of the Ship and asked the Court to permit Cytacki to sell the Ship to
a third party;

           WHEREAS, the Companies and the Individual Defendants deny any
wrongdoing, but understand NIR has asserted claims of wrongdoing, thereby
creating a controversy and dispute;

           WHEREAS, the hearing on the TRO is now set for 4:00 p.m. EDT on May
24, 2007.

           WHEREAS, the parties wish to avoid further litigation and to
completely resolve their disputes, concerns and controversies, including the
dispute between the parties concerning the liens, loans, rights to possession,
title to, and ownership of the Ship;

           WHEREAS, the Attorney in Fact Powers include the ability to direct
the current officers and directors of the Company to take certain actions to
effectuate the settlement contemplated

6

--------------------------------------------------------------------------------



“EXECUTION VERSION”



herein because NIR believes that this settlement will allow it to best protect,
preserve, and realize upon the Collateral, the NIR Notes, and the Warrants.

          WHEREAS, NIR does not at this time have any plan or intention to cause
AHC to be placed into voluntary or involuntary bankruptcy under the United
States Bankruptcy Code;

          WHEREAS, AHC, Admiralty Corp. and AMO each individually and jointly
acknowledge and agree that they too are receiving a benefit from the settlement
provided for herein among which benefits include but are not limited to the fact
that the Companies are not being forced to liquidate thereby causing the equity
holders of the Companies to possibly lose their investments, and because their
corporate entities have been throughout the time the Companies have operated
(and still do operate) as one entity, any benefit and consideration paid or
received by one is a benefit and represents consideration received by each of
the Companies.

          WHEREAS, the settlement to be implemented pursuant to the terms of
this Agreement shall occur through a closing to occur on May 31, 2007, at 10:00
o’clock a.m. EDT at the offices of Smith, Gambrell & Russell, LLP, Promenade II,
Suite 3100, 1230 Peachtree Street N.E., Atlanta, Georgia 30309 (the “Closing
Date”).

          NOW, THEREFORE, for the mutual considerations received and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

          1.           Accuracy of Recitals. The foregoing recitals are true and
correct and are deemed to be a part of this Agreement.

          2.           Directives of NIR in the Exercise of its Attorney In Fact
Powers. In order to settle the disputes herein and in the exercise of its
Attorney in Fact Powers to allow NIR to protect, preserve and realize on its
Collateral, the NIR Notes, and Warrants, NIR pursuant to its

7

--------------------------------------------------------------------------------



“EXECUTION VERSION”



Attorney in Fact Powers directs (i) the Companies to finance and implement the
settlement outlined in this Agreement by (a) borrowing the amounts needed for
the Settlement Payment (defined below) from NIR and pay the Settlement Payment
to the Individual Defendants, (b) tender the Note to the Individual Defendants
and pay the amounts due under the Note to the Individual Defendants, (c) execute
the security agreements and ship mortgages referenced herein, and (d) execute
the Guarantees referenced herein, and (ii) the Individual Defendants, in their
capacities as officers, directors, and/or substantial shareholders of the
Companies, as well as the Companies themselves, to perform each and every
condition required of them under this Agreement which include (a) obtaining the
resignations of the officers and directors of the Companies and designating
those persons(s) NIR so designates to fill the positions of the officers and
directors of the Companies on a going forward basis and (b) causing the transfer
of Collingwood’s stock in AHC back to AHC, to be retired into the treasury of
AHC.

          3.           Settlement Payment to Individual Defendants. NIR shall
loan to the Companies the sum of Two Hundred Fifty Thousand Dollars ($250,000)
for the sole purpose of paying this said sum jointly to the Individual
Defendants as part of the settlement contemplated herein. Following its receipt
of the Two Hundred Fifty Thousand Dollars ($250,000) the Companies shall cause
these monies to be paid jointly to the Individual Defendants, which said monies
shall be delivered into the trust account of McGuireWoods LLP one day prior to
the Closing Date, in accordance with the payment instructions given for the Note
(as defined in paragraph 4, below) (the “Settlement Payment”). Upon delivery to
NIR of the fully executed settlement documents set out in the attached Schedule
3.1 (the “NIR Required Settlement Documents”), the settlement funds, exclusive
of the payments to be made in the future pursuant to the Note, shall be paid
from the trust account of McGuireWoods LLP to the Individual

8

--------------------------------------------------------------------------------



“EXECUTION VERSION”



Defendants, without recourse by NIR. Should the NIR Required Settlement
Documents not be forwarded to NIR as provided for herein, the Settlement Payment
in the McGuireWoods LLP Trust Account shall be returned to NIR and the executed
copies of the settlement documents shall be returned to the parties executing
them at which time this Agreement shall be deemed null and void.

          4.           Execution and Delivery of Note. On the Closing Date, the
Companies shall execute and deliver a promissory note (the “Note”), in a form
substantially similar to that marked as Exhibit A and attached hereto, in the
amount of $600,000, payable jointly to the Individual Defendants in thirty-six
(36) monthly installments, with interest at the rate of 6 3/4 % per annum, with
payments to commence on July 1, 2007 and to continue monthly thereafter, payable
on or before the first day of each month. The Companies’ obligations under the
Note shall be joint and several.



  The instructions for payment of the Settlement payment are:

BANK OF AMERICA
ABA: 026009593 (Domestic Wires)
Swift Code: BOFAUS3N (International Wires)
Credit: McGuireWoods LLP IOLTA Account
Account Number: 003252793080
Reference: 2051462/0001

The instructions for the payment of the Note are:

COMERICA BANK, Checking Account 6821206049, Routing 072000096



          5.           Security Agreement and Mortgage to Individual Defendants.
On the Closing Date, contemporaneously with, and in consideration for, the
agreements and covenants undertaken by the Individual Defendants hereunder, the
Companies shall execute and deliver to the Individual Defendants a security
agreement and ship mortgage (the “Individual Defendants’ Ship Mortgage”), in
forms substantially similar to those marked as Exhibit B and attached

9

--------------------------------------------------------------------------------



“EXECUTION VERSION”



hereto, granting to the Individual Defendants a security interest in all of the
Companies’ assets, including the Ship, to secure payment of the principal and
interest due under the Note (collectively the “Individual Defendants’ Security
Agreements”). The Individual Defendants’ Ship Mortgage shall be filed in the
Jamaican Ship Registry and shall be subordinate to the NIR Ship Mortgage,
defined below, subject to the provisions of the below referenced Intercreditor
Agreement.

          6.           Security Agreement and Mortgage to NIR. On the Closing
Date, contemporaneously with, and in consideration for, the agreements and
covenants undertaken by the NIR hereunder, the Companies shall execute and
deliver to NIR a security agreement and ship mortgage (the “NIR Ship Mortgage”),
in forms substantially similar to those marked as Exhibit C and attached hereto,
granting to NIR a security interest in all of the Companies’ assets, including
the Ship, to secure payment and performance of all of the Companies’ obligations
to NIR under the NIR Notes and this Agreement as well as future NIR Notes (the
existing Security Interest as well as the security agreements and mortgages
delivered pursuant to this Agreement shall collectively be defined herein as the
“NIR Security Agreements”). The NIR Notes and the NIR Security Agreements shall
be collectively defined herein as the “NIR Loan Documents”. Any and all
provisions in the NIR Loan Documents relating to defaults and the enforcement of
NIR’s security interest in any of the collateral in which NIR has a security
interest as provided for in the NIR Loan Documents shall be available to NIR to
be used by NIR in the enforcement of any of its security interests whether or
not the particular security agreement or mortgage being enforced contains such
provisions. The NIR Ship Mortgage shall be filed in the Jamaican Ship Registry
and constitute a first lien on the Ship, subject to the provisions of the below
referenced Intercreditor Agreement.

10

--------------------------------------------------------------------------------



“EXECUTION VERSION”



          7.           On the Closing Date, Admiralty Corp. and AMO shall
execute and tender to NIR guaranties in forms substantially similar to those
marked Exhibit D and attached hereto (“Guaranties”).

          8.          Intercreditor Agreement. On the Closing Date,
contemporaneously with, and in consideration for, the agreements and covenants
undertaken by the parties hereunder, the Individual Defendants shall execute and
deliver to NIR an intercreditor agreement, in a form substantially similar to
that which is marked Exhibit E and is attached hereto (the “Intercreditor
Agreement”). The Intercreditor Agreement shall provide that the security
interest and liens granted to the Individual Defendants in the Individual
Defendants’ Security Agreements as security for payment of the Note shall be
subordinate to the security interest and liens granted to NIR in the NIR
Security Agreements, except when a Trigger Default (as defined in paragraph 9,
below) or when a sale of the property in which the Individual Defendants have a
security interest as set forth in the Individual Defendants’ Security Agreements
has occurred. Should a Trigger Default Occur, which is not cured as provided
below, the security interests and liens of the Individual Defendants shall have
priority for distribution purposes as provided in the Intercreditor Agreement.
If a sale of the Collateral occurs, the security interests and liens of the
Individual Defendants shall have priority for distribution purposes as provided
in the Intercreditor Agreement. The priorities created by the UCCs filed to
perfect the security interests granted pursuant to the Individual Defendants’
Security Agreements and the NIR Security Agreements shall be subject to the
provisions of the Intercreditor Agreement. Additionally, the priorities created
by the filing of the Individual Ship Mortgage and the NIR Ship Mortgage shall be
subject to the provisions of the Intercreditor Agreement.

11

--------------------------------------------------------------------------------



“EXECUTION VERSION”



          9.           Notice of Default and Right to Cure. Upon the occurrence
of a payment default due under the Note, and upon the Companies’ failure to cure
such payment default within seven (7) business days following the date of
default pursuant to the terms of the Note (a “Trigger Default”), the Individual
Defendants shall give a Notice of Default, in the form substantially similar to
that which is marked as Exhibit F and attached hereto (the “Trigger Notice”), to
NIR. If the Trigger Default is not cured within fifteen (15) days after receipt
by NIR of the Trigger Notice (the “NIR 15 Day Right to Cure”), the Companies
must sell their assets in a commercially reasonable manner for fair value, and
the parties’ rights with respect to the proceeds received from the sale of the
Companies’ assets shall be governed by the Intercreditor Agreement. During the
NIR 15 Day Right to Cure period, the Companies and/or NIR shall have the right
to cure such payment default, and if such default is cured no Trigger Default
shall be deemed to have occurred.

               10.           Delivery of Quitclaim Deed to the Ship/Ownership of
Ship. At Closing, Cytacki agrees to transfer to AMO title to the Ship, effective
as of the date of this Agreement, pursuant to the form of quitclaim deed
attached hereto as Exhibit G. Cytacki represents and warrants that he has full
power and authority to transfer the Ship, and that neither Cytacki nor
Collingwood have entered into any contracts or agreements, written or verbal,
for the sale of the Ship to Caribbean Leasing Ltd. After transfer of title to
the Ship as set forth above, each of the Individual Defendants hereby
acknowledges and agrees that the Companies either collectively and/or
individually own all right, title and interest in and to, and control and are
entitled to possession of the Ship, and waive any and all right, title and
interest in and to the Ship, except as identified in the Individual Defendants’
Security Agreement and the Individual Defendants’ Ship Mortgage.

12

--------------------------------------------------------------------------------



“EXECUTION VERSION”



               11.           Existing Liens. The Companies and Individual
Defendants acknowledge and agree that to their best knowledge and belief the
Ship may be encumbered by only the following liens (copies of the underlying
billings having been provided to NIR) in the following approximate amounts, and
NIR agrees to provide funds to the Companies at closing sufficient to satisfy
each of the amounts due as set forth below, in accordance with the payment
provisions set forth in Paragraph 3 hereof, except as to Section 11(a), below,
in the total amount of $27,284.46:

(a)  Crew wages and expenses - $44,500;  (b)  Dockage fees due Harbortown Marina
- $3,000;  (c)  Due to Collingwood for fuel and ship expenses - $17,000;  (d) 
Lennox Patton Corp. Services - $1,185;  (e)  Jerry’s Marine Services - $534.42; 
(f)  NMFTA - $35.00;  (g)  Grainger - $81.11;  (h)  Due to Russel Bradley for
ship expenses - $1,915.17;  (i)  Due to Murray Bradley for ship expenses -
$3,563.76. 


          12.           Transfer of Shares of AHC. On the Closing Date,
Collingwood shall transfer to AHC, to be held in the treasury of AHC, all of his
right, title and interest in the shares of common stock of AHC currently owned,
directly or indirectly, by Collingwood or an entity controlled by Collingwood
(the “Shares”), which Shares are listed in the attached Schedule 12.1, and shall
take such other and further actions required to transfer to AHC all of his
right, title and interest in the Shares, including delivery of the certificates
for the Shares and a stock transfer power executed in blank.

13

--------------------------------------------------------------------------------



“EXECUTION VERSION”



          13.           Transition of Management. Effective as of Closing Date,
Collingwood shall (i) first cause the current officers (including himself and
including those officers that are not the Individual Defendants) (the “Non-Party
Management”), as listed on Schedule 13.1 to this Agreement, to resign as
officers and to cause the board of directors of the Companies to appoint those
persons designated by NIR to be the officers of the Companies, (ii) to the
extent applicable have the shareholders appoint new directors or replacement
directors for the Companies, and (iii) following the occurrence of (i) and (ii)
above, Collingwood shall cause the current directors (including himself and
others that make up the Non-Party Management) to resign as directors of the
Companies. Collingwood agrees to cooperate with the Companies and NIR in good
faith and to use best efforts as reasonably necessary and as requested by the
Companies and NIR in order to transition the business and ownership of the
Companies in a manner that minimizes any disruption to the operation of the
Companies’ business following Closing, for a period of time that should be
approximately two (2) weeks from the date of the Closing; provided, however, if
NIR is in need of actions to be taken by Collingwood for a reasonable period
following the two week period he agrees to so cooperate.

          14.           Dismissal of Lawsuit. Within three business days of
Closing the transactions contemplated under this Agreement, NIR shall dismiss
the Lawsuit against the Companies, without prejudice, and Individual Defendants,
with prejudice, each party to bear its own costs.

          15.           Ratification. The covenants, terms, conditions,
stipulations, provisions and agreements contained in the Purchase Agreements,
Security Agreement, NIR Notes and related transaction documents (collectively,
the “NIR Documents”) are hereby ratified, confirmed, reaffirmed and incorporated
herein by reference, it being the intention of Companies and NIR that the NIR
Documents shall be and remain in full force and effect, except as modified by
this

14

--------------------------------------------------------------------------------



“EXECUTION VERSION”



Agreement and the Intercreditor Agreement. This ratification is made by each of
the Companies and includes, but is not limited to, Admiralty Corp. and AMO
affirming that the existing security agreements in favor of NIR from AHC
included a grant of a security interest in the assets of Admiralty Corp. and AMO
as well as AHC.

          16.           Mutual Releases.

                         (a)           Except for the terms and conditions
contained in this Agreement, the Companies, for themselves and their respective
partners, officers, directors, investors, employees, agents, attorneys, personal
representatives, successors, affiliates, assigns, subsidiaries and divisions
(incorporated and unincorporated), release and forever discharge, respectively,
The NIR Group, LLC, and the funds making up NIR as defined herein and their
respective agents, directors, officers, employees, attorneys, personal
representatives, successors, affiliate subsidiaries and divisions (incorporated
and unincorporated) (the “NIR Releasees”), the Individual Defendants and
Non-Party Management, the individuals identified on Schedule 13.1 hereto, in
their individual capacity and in their capacity as officers and directors of the
respective Companies, the Board of Directors of each of AHC, and Admiralty
Corp., and the officers of Admiralty Marine Operations Ltd., and their
respective partners, officers, directors, investors, employees, agents,
attorneys, personal representatives, successors, affiliates (including but not
limited to Walterwood Partnership), assigns, subsidiaries and divisions
(incorporated and unincorporated), from any and all claims, actions, demands,
debts, damages, obligations and causes of action whether in contract, tort or
otherwise, known or unknown, existing as of the date of the execution of this
Agreement, which relate to or arise from any of the NIR Loan Documents or C&C
Notes, or to the process of servicing the NIR Loan Documents or C&C Notes, or
the charging and collecting of interest thereon or other charges, fees and
expenses

15

--------------------------------------------------------------------------------



“EXECUTION VERSION”



thereunder, the Lawsuit and all claims that were made or could have been made by
complaint, amended complaint, counterclaim or cross claim in the Lawsuit, the
operation of the Ship, transactions involving the stock of the Companies, or for
any other reason directly or indirectly related to any of the foregoing.

                    (b)           Except for the terms and conditions contained
in this Agreement, the Individual Defendants, for themselves and their
respective partners, employees, agents, attorneys, personal representatives,
successors, affiliates (including but not limited to Walterwood Partnership),
assigns, release and forever discharge, respectively, each of the NIR Releasees
and the Companies, and their respective agents, directors, officers, employees,
attorneys, personal representatives, successors, affiliates, assigns,
subsidiaries and divisions (incorporated and unincorporated), from any and all
claims, actions, demands, debts, damages, obligations and causes of action
whether in contract, tort or otherwise, known or unknown, existing as of the
date of the execution of this Agreement, which relate to or arise from any of
the NIR Loan Documents or C&C Notes, or to the process of servicing the NIR Loan
Documents or C&C Notes, or the charging and collecting of interest thereon or
other charges, fees and expenses thereunder, the Lawsuit and all claims that
were made or could have been made by complaint, amended complaint, counterclaim
or cross claim in the Lawsuit, the operation of the Ship, transactions involving
the stock of the Companies, or for any other reason directly or indirectly
related to any of the foregoing, except that Collingwood does not release the
Companies from his claimed lien as set forth at Section 11(c) of this Agreement.
THIS RELEASE IN THIS SECTION 16 IS NOT INTENDED TO IN ANY MANNER WHATSOEVER
RELEASE THE COMPANIES FROM THEIR OBLIGATIONS UNDER THE INDIVIDUAL DEFENDANTS’
SECURITY AGREEMENTS OR THE NOTE OR

16

--------------------------------------------------------------------------------



“EXECUTION VERSION”



UNDER ANY OF THE ADDITIONAL DOCUMENTS THEY ARE EXECUTING IN CONNECTION WITH THIS
AGREEMENT.

                    (c)           Except for the terms and conditions contained
in this Agreement, each of the NIR Releasees, for themselves and their
respective partners, officers, directors, investors, employees, agents,
attorneys, personal representatives, successors, affiliates, assigns,
subsidiaries and divisions (incorporated and unincorporated), release and
forever discharge the Individual Defendants and Non-Party Management, the
individuals identified on Schedule 13.1 hereto, in their individual capacity and
in their capacity as officers and directors of the respective Companies, the
Board of Directors of each of AHC, and Admiralty Corp., and the officers of
Admiralty Marine Operations Ltd., and their respective partners, officers,
directors, investors, employees, agents, attorneys, personal representatives,
successors, affiliates (including but not limited to Walterwood Partnership),
assigns, subsidiaries and divisions (incorporated and unincorporated), from any
and all claims, actions, demands, debts, damages, obligations and causes of
action whether in contract, tort or otherwise, known or unknown, existing as of
the date of the execution of this Agreement, which relate to or arise from any
of the NIR Loan Documents or C&C Notes, or to the process of servicing the NIR
Loan Documents or C&C Notes, or the charging and collecting of interest thereon
or other charges, fees and expenses thereunder, the Lawsuit and all claims that
were made or could have been made by complaint, amended complaint, counterclaim
or cross claim in the Lawsuit, the operation of the Ship, transactions involving
the stock of the Companies, or for any other reason directly or indirectly
related to any of the foregoing. THIS RELEASE IN THIS SECTION 16 IS NOT INTENDED
TO IN ANY MANNER WHATSOEVER RELEASE THE COMPANIES FROM THEIR OBLIGATIONS UNDER
THE NIR LOAN DOCUMENTS OR UNDER

17

--------------------------------------------------------------------------------



“EXECUTION VERSION”



ANY OF THE ADDITIONAL DOCUMENTS THEY ARE EXECUTING IN CONNECTION WITH THIS
AGREEMENT.

          17.           Further Action. Each of the parties hereto shall use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all things necessary, proper, or advisable under
applicable law, and execute and deliver such documents and other papers, as may
reasonably be required to carry out the provisions of this Agreement and
consummate and make effective the transactions contemplated hereby, and to vest
in AMO good and valid title to the Ship, and to vest in NIR or its designee good
and valid title to the Shares. Such further action also shall require the
Individual Defendants, to the extent necessary, to cooperate with the Companies
and NIR to accurately register the title to the Ship in AMO’s name in the
Jamaican Ship Registry. AHC and NIR agree to cooperate with each other to file
an appropriate 8-K relating to this settlement and the related transactions as
required under the Securities and Exchange Act of 1934 and the rules and regs
promulgated thereunder within the period specified therein.

          18.           Expenses. Except as otherwise expressly set forth in
this Agreement and in the Intercreditor Agreement to the contrary, each of the
parties hereto agrees to be responsible for its own costs, without right of
reimbursement from the other, incurred by it incident to the performance of its
obligations under this Agreement. In connection herewith, it is agreed that the
expenses of McGuireWoods LLP shall be borne individually by the Individual
Defendants and shall not be paid by the Companies.

          19.           Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be transferred, assigned or
delegated by any of the parties hereto, in whole or in

18

--------------------------------------------------------------------------------



“EXECUTION VERSION”



part, without the prior written consent of the other parties, and any attempt to
make any such transfer, assignment or delegation without such consent shall be
null and void.

          20.           Governing Law. This Agreement shall be governed by,
construed and interpreted in accordance with the Laws of the State of Georgia
applicable to agreements made and to be performed entirely within such state,
including all matters of construction, validity and performance, and the parties
hereto consent to the jurisdiction of the Superior Court of Fulton County,
Georgia; provided however, this provision should not be deemed to change any of
the governing law, venue and jurisdiction related provisions in the NIR Loan
Documents.

          21.           Amendment and Waiver.

                              (i)           Any provision of this Agreement may
be amended, supplemented, modified or waived if, but only if, (a) such
amendment, supplement, modification or waiver is in writing and is signed by
each party to this Agreement, and (b) only in the specific instance and for the
specific purpose for which made or given.

                              (ii)           No failure or delay by any party
hereto in exercising any right, power, remedy or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof, or the exercise of any other
right, power, remedy or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

          22.           Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and deemed to be duly
given, (i) when delivered by hand, with a record of receipt, (ii) the third day
after mailing, if mailed by certified or registered mail, return receipt
requested, with postage prepaid, (iii) the day delivered by a nationally
recognized overnight courier, with a record of receipt, or (iv) the day of
transmissions, with confirmation of

19

--------------------------------------------------------------------------------

receipt, if delivered by facsimile or telecopy during regular business hours
(which regular business hours shall be 9:00 am - 5:00 pm, Monday through Friday,
excluding office holidays, at the office where received), or the next business
day after transmission, with confirmation of receipt, if delivered by facsimile
or telecopy after regular business hours, to the parties at the following
addresses or telecopy numbers (or to such other address or telecopy number as a
party may have specified by the notice given to the other party pursuant to this
provision):



                       If to the Companies:

Attention: Mr. Murray Bradley
Fax: (770) 489-2269

with a copy (which shall not constitute notice) to:

McGUIREWOODS LLP
1170 Peachtree Street
Suite 2100
Atlanta, Georgia 30309
Fax: (404) 443-5758
Attention: Milo S. Cogan

If to the Individual Defendants:

G. Howard Collingwood
Email: ghcollingwood@aol.com

Walter C. Cytacki
Fax: (313) 842-8068

with a copy (which shall not constitute notice) to:

McGUIREWOODS LLP
1170 Peachtree Street
Suite 2100
Atlanta, Georgia 30309
Fax: (404) 443-5758
Attention: Milo S. Cogan



20

--------------------------------------------------------------------------------



“EXECUTION VERSION”





                       If to NIR:

The NIR Group, LLC
1044 Northern Boulevard
Suite 302
Roslyn, New York 11576
Attention: Mr. Jonathan Schechter
Fax: 516-739-7115

with a copy (which shall not constitute notice) to:

Bryan Cave LLP
3500 One Kansas City Place 1
200 Main Street
Kansas City, Missouri 64105
Attention: Mark G. Stingley
Fax: 816-374-3300



or to such other addresses as any party may provide to the others in writing.

          23.           Entire Agreement. Except as it relates to the NIR Loan
Documents, this Agreement shall cancel, merge and supersede all prior and
contemporaneous understandings and agreements relating to the subject matter of
this Agreement, whether written or oral, among the parties hereto and contains
the entire agreement of the parties hereto, and the parties hereto have no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein or therein. As it relates to the NIR
Loan Documents, this Agreement, to the extent it changes any of the terms and
conditions contained in the NIR Loan Documents (except the governing law, venue
and jurisdiction provisions), shall be deemed to be added to and become a part
of the NIR Loan Documents.

          24.           Successors. This Agreement shall be binding upon and
shall inure to the benefit of each of the parties hereto and to their respective
successors and permitted assigns.

          25.           Headings. The headings used in this Agreement are for
convenience only and shall not constitute a part of this Agreement.

21

--------------------------------------------------------------------------------



“EXECUTION VERSION”



          26.           Exhibits. All of the exhibits are incorporated herein
and made a part of this Agreement by reference.

          27.           Severability. The provisions of this Agreement will be
deemed severable and the invalidity or unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is judicially determined not to be enforceable in accordance
with its terms, the parties agree that the court judicially making such
determination may modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases and, in its modified form, such provision will then be enforceable and
will be enforced.

          28.           Cooperation. If, at any time after the Closing Date, any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the parties hereto shall take such further action (including
the execution and delivery of such further instruments and documents) as any
other party reasonably requests.

           29.           Construction. This Agreement has been freely and fairly
negotiated among the parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any law will be deemed to refer to such law as in
effect on the date hereof and all rules and regulations promulgated thereunder,
unless the context otherwise requires. The words “this Agreement,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.

22

--------------------------------------------------------------------------------



“EXECUTION VERSION”



          30.           Time of the Essence. Time is of the essence of this
Agreement, including the ancillary agreements hereto, but this provision shall
not otherwise affect or limit a defaulting party’s right to receive notice of
default and to cure any such default as specifically provided in this Agreement.

          31.           Survival of Certain Obligations. The warranties,
representations, terms and conditions in this Agreement that by their sense and
context are intended to survive the performance hereof by either or both parties
hereunder shall so survive the termination or completion of performance of this
Agreement.

          32.          No Admission of Liability. The parties hereto understand,
agree and acknowledge that this Settlement Agreement involves the compromise of
disputed claims and is not an admission of liability or wrongdoing by any party.

          33.           Counterparts; Facsimile Signature. This Agreement may be
executed in any number of separate counterparts, each of which shall be deemed
to be an original, but which together shall constitute one and the same
Agreement. This Agreement may be executed and sent via facsimile and a facsimile
signature shall be deemed valid and binding on any party hereto.

[Signature pages follow.]

23

--------------------------------------------------------------------------------



“EXECUTION VERSION”



IN WITNESS WHEREOF, the parties, each acting through their duly authorized
officers, have executed this Agreement effective as of the day and year first
above written.

ADMIRALTY CORPORATION    ADMIRALTY HOLDING COMPANY, INC.    By:  /s/ G. Howard
Collingwod   By:  /s/ G. Howard Collingwood

--------------------------------------------------------------------------------

G. Howard Collingwood, CEO   

--------------------------------------------------------------------------------

G. Howard Collingwood, CEO 




ADMIRALTY MARINE
OPERATIONS, LTD.



By:  /s/ Murray D. Bradley

--------------------------------------------------------------------------------

Murray D. Bradley, Jr., President 


WALTER S. CYTACKI    G. HOWARD COLLINGWOOD          /s/ Walter S. Cytacki   /s/
G. Howard Collingwood

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


24

--------------------------------------------------------------------------------

AJW PARTNERS, LLC    AJW OFFSHORE, LTD.        By: SMS Group, LLC, its Manager 
     By: First Street Manager II, LLC, its Manager        By:  /s/ Corey S.
Ribosky      By:  /s/ Corey S. Ribosky

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                   Corey S. Ribotsky                           Corey S.
Ribotsky                     Manager                           Manager 


AJW QUALIFIED PARTNERS, LLC    NEW MILLENNIUM CAPITAL      PARTNERS, LLC       
By:  /s/ Corey S. Ribosky   By:  /s/ Corey S. Ribosky

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                   Corey S. Ribotsky                       Corey S. Ribotsky   
                 Manager                       Manager 


25

--------------------------------------------------------------------------------



“EXECUTION VERSION”





Schedule 12.1

Shares



G. Howard Collingwood        UBD    25639    6/13/2002    100,000  UBD    25637 
  6/10/2002    30,000  UBD    25616    4/16/2002    30,000  UBD    25625   
4/26/2002    70,000  UBD    25631    5/10/2002    30,000  UBD    25673   
7/19/2002    25,333  UBD    25913    12/02/2002    2,173,913  UBD    25984   
3/11/2004    50,000  UBD    25944    1/12/2004    100,000  UBD    25992   
3/30/2004    645,670    Collingwood Asset Trust        UBD    25678   
7/19/2002    40,000    HGC Global            UBD    25703    7/19/2002   
692,500 


26

--------------------------------------------------------------------------------



“EXECUTION VERSION”





Schedule 13.1



List of Officers and Directors of the Companies

Admiralty Holding Company      Admiralty Corporation        G. Howard
Collingwood    Chairman, CEO and Director  Murray D. Bradley, Jr.    CFO,
Director of AHC      Director, Sr. VP, Secretary and Treasurer of Admiralty     
Corporation  William H. (Bill) Boone    Director, Member of Audit & Chairman of
Compensation      Committees  Marc S. Wallace    Director, Chairman of Audit &
Member of Compensation      Committees  Marc Geriene    Director, Member of
Audit & Compensation Committees 


Admiralty Marine Operations, Ltd.

Murray D. Bradley, Jr.    President and Treasurer, Director  G. Howard
Collingwood    Vice President, Director 


27

--------------------------------------------------------------------------------